United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3648
                                 ___________

Earnest Conrod, Jr.                     *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
United States Bureau of Prisons;        *
Angela Simmons, Unit Manager,           * Appeal from the United States
Atwater Federal Prison; Iris Guidry,    * District Court for the Eastern
BOP Unit Manager, Milan, MI;            * District of Arkansas.
Wardell Chamber, BOP Unit               *
Counselor, Jonesville, VA; Derek        * [UNPUBLISHED]
Edge, Lt., FCI - Memphis; L.            *
Driscoll, Duty Officer, FCI - Forrest   *
City; Melvin Smith, Captain,            *
FCI - Forrest City; Jeff Smith,         *
Unit Manager - FCI - Texarkana, TX, *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: February 26, 2003
                             Filed: March 3, 2003
                                  ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.
       Federal inmate Earnest Conrod appeals the district court’s pre-service dismissal
of his civil action. The district court found that Conrod had failed to state a
constitutional claim. Having reviewed the record de novo, see Cooper v. Schriro, 189
F.3d 781, 783 (8th Cir. 1999) (per curiam), we conclude dismissal of Conrod’s
constitutional claims was proper. We believe, however, that Conrod sufficiently
stated a Privacy Act claim against the Bureau of Prisons, see 5 U.S.C. § 552a; Sellers
v. Bureau of Prisons, 959 F.2d 307, 312 (D.C. Cir. 1992) (if agency willfully or
intentionally makes adverse determination based on records that are not maintained
with “such accuracy, relevance, timeliness, and completeness as is reasonably
necessary,” agency will be liable for money damages), and that this claim warrants
remand for service of process. On remand Conrod should be given the opportunity
to amend his complaint to include a tort claim: his filings indicate he may have been
attempting to present such a claim, and a letter attached to his complaint suggests that
he has exhausted his administrative remedies under the Federal Tort Claims Act, 28
U.S.C. §§ 2671-2680. Accordingly, we affirm in part and remand for further
proceedings. We deny Conrod’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-